DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 12/09/2021, with respect to claims 1-20 have been fully considered and persuasive. Due to the new set of Drawings, the Drawing Objection is withdrawn. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a device configured for low-energy ultrasonic 2D Fourier transform analysis comprising, in combination with the other recited elements, a third layer, positioned between the first and second layers, comprising a bulk ultrasonic transmission medium; wherein the second layer array of piezoelectric pixels is in a Fourier plane of an input signal of the first layer array of piezoelectric pixels.

With regard to Claim 18, the prior arts of the record do not teach or fairly suggest a method for low-energy ultrasonic 2D Fourier transform analysis using a device comprising: (iii) 

Claims 2-17 and 19-20 would be allowable by virtue of their dependence from Claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/SUMAN K NATH/Primary Examiner, Art Unit 2861